Title: From John Adams to John Bondfield, 30 April 1782
From: Adams, John
To: Bondfield, John



Amsterdam April 30. 1782
Sir

Yours of 13 is duely recd: I congratulate you, on Gillons Success and hope that his Prizes, and those he may make hereafter will defray the enormous Expence of that outfit. All his Patience Activity and Perseverance, were necessary, to carry that affair through: and the Cost was immense.
I am not able to answer your Question, concerning the fate of a Vessell of yours, which should be carried into England by a Privateer: because I am not able to comprehend nor to penetrate the System of the New Ministry. Perhaps it may, devellope itself, soon.
It is with Pleasure I am able to inform you, that, the Sovereignty of the United States of America has been Acknowledged, in the most Solemn, unanimous and glorious manner, by the Bodies of Artisans, Merchants, Professions Citizens, and Colledges by the Cities Provinces, States General, Prince and Princess of orange. A more manly and decided Honour has never yet been done to our Country. I need not entertain you with a detail, of the Difficulties, Discouragements, and Mortifications, through which We have had the good Fortune to arrive at this honourable Result. I should be Sorry to tell them to the present Age, and think it almost a Pity they should be known to Posterity.
Whatever the World may Say, this nation has great Qualities. They lie deep it is true: but when an occasion presents which calls them forth, they show themselves with great Eclat.

With much Esteem, I have the Honour to be Sir your most obedient humble sert
J. Adams

